DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 and 23-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I, III, and IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26th, 2022. Applicant’s election without traverse of Group II in the reply filed on July 26th, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 recites “a plurality of instrument assemblies” in line 2. It is unclear whether the “plurality of instrument assemblies” can include the previously referenced “instrument assembly” or is referring to a whole new set of “instrument assemblies”.
	Claim 20 recites “a different instrument” in line 2. It is unclear whether the “different instrument” can include the previously referenced “instrument” or is specifically referring to another type of “instrument”. 
	Claim 21 recites “a different instrument” in line 2. It is unclear whether the “different instrument” can include the previously referenced “instrument” or is specifically referring to another type of “instrument”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 13, 15, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews (U.S. Patent No. 3,370,901; cited by Applicant).
Regarding Claim 10, Andrews discloses a medical chair assembly (dental chair; Abstract; Figures 1-11), comprising: 
a seat (seat 14; Figure 2) and a frame (seat plate 12) comprising a first handle (arm rest 15) on a first side of the seat (side of seat 14); 
a docking station (instrument unit 42) coupled (bracket 13’) to the first handle (right arm rest 15), 
the docking station housing an instrument assembly (holders 53; Figure 3) coupled to at least one instrument (instruments 49; Figure 2), 
wherein operation of the instrument assembly is configured to move the instrument assembly from a retracted configuration (door fully closed in Figure 9) to a deployed configuration (door in open position in Figure 4) to position the instrument so that the instrument is at least partially exposed outside of the docking station (see Figure 2).  

Regarding Claim 13, Andrews discloses wherein at least one instrument (instruments 49) is tethered to the instrument assembly (holders 53) with a retractable cable (electric cords 50; Figure 4; Column 4 Line 66 – Column 5 Line 5).  

Regarding Claim 15, Andrews discloses the docking station (instrument unit 42) comprising a lid or cover (sliding door 73; Figure 9) configured to prevent access to the instrument (instruments 49) when the instrument assembly (holders 53; Figure 3) is in the retracted configuration (door fully closed in Figure 9).  

Regarding Claim 19, Andrews discloses wherein the instrument docking station (instrument unit 42; Figure 2) houses a plurality of instrument assemblies (holders 53; Figure 3).  

Regarding Claim 20, Andrews discloses wherein each of the plurality of instrument assemblies (holders 53; Figure 3) includes a different instrument (instruments 49; Column 4 Lines 52-58; Figure 4).  
Regarding Claim 21, Andrews discloses wherein a majority of the plurality of instrument assemblies (holders 53; Figure 3) includes a different instrument (instruments 49; Column 4 Lines 52-58; Figure 4).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Horowitz (GB 1,025,327; cited by Applicant).
Regarding Claim 11, Andrews discloses an instrument support (primary quadrant casing 55; Figure 4), the instrument support configured to move in a first direction (Figure 4) and a second direction (Figure 9).
Andrew fails to explicitly disclose wherein the instrument assembly comprises: a motor; a threaded rod coupled to the motor and extending a direction away from the motor; and an instrument support operably coupled to the threaded rod so that when the threaded rod rotates in a first direction, the instrument support is configured to move along the threaded rod in a first direction and when the threaded rod rotates in a second direction, the instrument support is configured to move along the threaded rod in a second direction.  
In a similar technical field, Horowitz discloses a dental equipment stand (Page 1 Lines 13-19) wherein the instrument assembly (base portion 10; Figure 1) comprises: 
a motor (start-stop reversible motor 24; Figure 3); 
a threaded rod (vertically extending worm gear 28; Figure 3; a second rider gear 29 will be threadedly secured to the vertically extending gear 28; Page 2 Lines 27-29) coupled to the motor and extending a direction away from the motor (Figure 3 showing vertically extending worm gear 28 coupled through gear box to start-stop reversible motor 24); and 
an instrument support (head portion 11; Figure 3; Page 2 Lines 83-85) operably coupled (through second rider gear 29) to the threaded rod (vertically extending worm gear 28) so that when the threaded rod rotates in a first direction (any rotation of the vertically extending worm gear 28 will cause…head portion 11 to vertically rise or fall; Page 2 Lines 46-49), the instrument support is configured to move along the threaded rod in a first direction (vertically rise; Page 2 Lines 46-49) and when the threaded rod rotates in a second direction (any rotation of the vertically extending worm gear 28 will cause…head portion 11 to vertically rise or fall; Page 2 Lines 46-49), the instrument support is configured to move along the threaded rod in a second direction (vertically fall; Page 2 Lines 46-49).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the rotational teachings of Horowitz into those of Andrews in order to ensure that the head portion may be moved to various positions to bring instruments within easy reach of the medical practitioner (Horowitz Page 2 Lines 46-66).

Regarding Claim 12, Andrews discloses wherein movement of the instrument support (primary quadrant casing 55; Figure 4) in the first direction (Figure 4) places the instrument assembly (holders 53; Figure 3) in the deployed configuration (Figure 4) and movement of the instrument support (primary quadrant casing 55; Figure 4) in the second direction (Figure 9) places the instrument assembly (holders 53; Figure 3) in the retracted configuration (Figure 9).  

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Fuji Iryoki KK (JP 2018-51011A; cited by Applicant; the machine translation is referred to below).
Regarding Claim 14, Andrews fails to disclose wherein the instrument is controllable using a user interface remote from the medical chair assembly.
 In a similar technical field, Fuji Iryoki KK discloses a chair assembly wherein the instrument (electronic stethoscope 25; Figure 2) is controllable (internet 2; Figure 1) using a user interface (physician-side system 3) remote from the medical chair assembly (chair type massage machine 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the user interface teachings of Fuji Iryoki KK into those of Andrews in order to connect the chair assembly to a clinician who will be able to provide a remote diagnosis (Fuji Iryoki KK [0012]).

Regarding Claim 17, Andrews fails to disclose wherein the instrument assembly is controllable using a user interface remote from the medical chair assembly.  
 Fuji Iryoki KK discloses wherein the instrument assembly (armrest portion 13 with electronic stethoscope 25; Figure 2) is controllable (internet 2; Figure 1) using a user interface (physician-side system 3) remote from the medical chair assembly (chair type massage machine 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the user interface teachings of Fuji Iryoki KK into those of Andrews in order to connect the chair assembly to a clinician who will be able to provide a remote diagnosis (Fuji Iryoki KK [0012]).
Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Fukuyama (U.S. Patent Publication No. 2009/0177128; cited by Applicant).
Regarding Claim 16, Andrews fails to explicitly disclose wherein direct contact between the instrument assembly and the lid or cover opens the lid or cover as the instrument assembly is moved from the retracted configuration to the deployed configuration.  
In a similar technical field, Fukuyama discloses chair-type apparatus (Abstract), wherein direct contact between the instrument assembly (storing system 680; Figure 47) and the lid or cover (shutter 670) opens the lid or cover as the instrument assembly is moved from the retracted configuration (Figure 47) to the deployed configuration (Figure 48).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the cover teachings of Fukuyama into those of Andrews in order to prevent unwanted substances from entering into the interior of the assembly (Fukuyama [0371]).

Regarding Claim 22, Andrews fails to disclose wherein the instrument docking station is removably coupled to the first handle.
Fukuyama discloses wherein the instrument docking station (control device 7; Figure 1) is removably coupled (control device may be removably mounted to the chair; [0247]) to the first handle (left arm rest 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the coupling teachings of Fukuyama into those of Andrews in order to have a control device be removable mounted and thereby ensure that the control device can be disposed at other positions (Fukuyama [0247]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews in view of Cross (U.S. Patent No. 3,222,105; cited by Applicant).
Regarding Claim 18, Andrews fails to explicitly disclose wherein the frame further comprises a second handle on a second side of the seat, and wherein an additional instrument docking station is coupled to the second handle.  
In a similar technical field, Cross discloses a dental chair wherein the frame (base frame 30; Figure 1) further comprises a second handle (arm rest 47) on a second side of the seat (seat 42), and wherein an additional instrument docking station (consoles 35; console 35a; nurse’s console 35b; Figure 1; Column 6 Lines 40-48) is coupled to the second handle (arm rest 47 near console 35a as well as arm rest 47 near console 35b).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the second handle teachings of Cross into those of Andrews in order to provide a second arrangement that can be used by nurses and dental assistants, as well as one that is convenient for both right- and left-handed dentists (Cross Column 6 Lines 40-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791